Exhibit 10.49

CONSULTING AGREEMENT

THIS AGREEMENT entered into as of June 1, 2009 (“Effective Date”)

 

BETWEEN:   

Marvin D. Cooper, residing at [ ] U.S.A.

 

(hereinafter referred to as “the Consultant”)

AND:   

Domtar Corporation, a Delaware corporation, having its head office at 395 de
Maisonneuve Blvd. West, Montreal, Quebec, Canada

 

(hereinafter referred to as “Domtar”)

WHEREAS Domtar wishes to retain the services of the Consultant to assist it in
connection with certain special projects.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth the parties hereto agree as follows:

 

1. The Consultant will provide consultancy services to Domtar in connection with
the special projects described in Annex A attached hereto, and other projects as
may be designated from time to time by Domtar’s President and CEO (the
“Services”), upon the terms and conditions set forth below.

 

2. This Agreement shall expire one (1) year after the Effective Date.

 

3. During the term of this Agreement, the Consultant shall make himself
available from time to time to provide the Services for a maximum of one hundred
(100) days at such location or locations as may be required from time to time,
it being understood that the Consultant shall not be required to work more than
30 hours per month on Domtar matters. The performance of any services in excess
of this one hundred (100)-day limit will require prior approval by Domtar’s
President and CEO. For purposes of Section 409A of the US Internal Revenue Code
(“Section 409A”), Domtar shall determine the expected level of Services to be
performed by the Consultant under this Agreement following the date of his
retirement as an officer and employee of Domtar (the “Retirement Date”) and
whether, as a result thereof, the Consultant will have a “separation from
service” (if any) within the meaning of Section 409A at the close of business,
on the Retirement Date or on such later date as Domtar shall determine.

 

4. The Consultant shall perform the Services with reasonable skill, care and
diligence, and shall receive instructions from Domtar’s President and CEO or his
designee.

 

5. The consulting fees for the Services shall be $3,000 per 8-hour day, payable
upon the presentation of a monthly invoice to Domtar, outlining the services
rendered and the time spent. Invoices shall be submitted within 30 days after
the end of the month to which they relate and, subject to receipt of the
requisite accompanying documentation, shall be paid within 30 days of receipt.

 

6. The Consultant shall assume all reasonable traveling and other out-of-pocket
expenses incurred in connection with the performance of Services and in
accordance with Domtar’s expense policies, which will be reimbursed upon
submission and approval of a monthly expense summary accompanied by receipts.
Mileage for the use of the Consultant’s personal vehicle in the performance of
the Services will be reimbursed at applicable Domtar rates.

 

Consulting Agreement  –  Marvin D. Cooper

   1



--------------------------------------------------------------------------------

7. The Consultant declares and Domtar agrees that he is an independent
contractor and not an employee of Domtar within the meaning of the provisions of
occupational health and safety, workers’ compensation, employment standards,
labor relations or any other applicable local, state or federal legislation, and
that he is solely responsible for the payment of all taxes that are required by
applicable laws or regulations to be paid in respect of the services hereunder,
including, without limitation any federal, state and local taxes or
contributions imposed or required under unemployment insurance, social security,
and income tax laws such as Federal Insurance Contributions Act taxes. The
Consultant further agrees to fully comply with all applicable laws and
regulations when performing the Services.

 

8. The Consultant agrees not to incur legal obligations on Domtar’s behalf
without prior approval from its President and CEO or his designee.

 

9. Domtar undertakes and agrees that it shall indemnify and hold the Consultant
harmless from any and all costs, expenses or judgments awarding damages, related
to any claim, lawsuit or legal action brought against the Consultant while
acting reasonably in the course and scope of performing the Services hereunder,
provided that such undertaking by Domtar shall not apply in any case of gross
negligence or willful misconduct on the part of the Consultant. The Consultant
undertakes and agrees that he shall cooperate fully with Domtar and its legal
counsel in the defense of any such claim, lawsuit or legal action and shall not
under any circumstances settle, compromise or appeal any such claim or resulting
judgment without the prior written consent of Domtar. The Consultant shall
notify Domtar immediately in the event that he becomes aware of any such claim,
lawsuit or legal action or any threat to initiate same.

 

10. Any reimbursable costs or expenses under this Agreement must be submitted
within 90 days of incurrence with all requisite documentation. Domtar will make
any reimbursement due to the Consultant as promptly as possible, but in no event
later than December 31 following the year in which the Consultant incurred the
expense. The amount of any reimbursement provided under this Agreement in one
year shall not affect the amount of any reimbursement provided in any other
year.

 

11. The Services performed by the Consultant shall be for the exclusive benefit
of Domtar and the Consultant shall not, for the terms of this Agreement, either
personally or for another party, directly or indirectly, in whatever capacity
including, but not limited to, as an employer, employee, principal, proxy,
agent, associate, independent contractor, franchisor, franchisee, distributor,
consultant or otherwise, conduct or be employed, or hold material financial
interests, or be otherwise commercially involved in any venture, activity, or
business, identical or substantially similar or competitive to the ventures,
activities or business of Domtar.

 

12. After the termination of this Agreement and for a period of six (6) months
thereafter, the Consultant shall not, directly or indirectly, either
individually or in partnership, jointly or in conjunction with any person, firm,
association, syndicate, corporation or any other entity whether, without
limitation, as principal, shareholder, agent, employer, employee, proxy,
associate, independent contractor, franchisor, franchisee, distributor,
consultant or otherwise, conduct, engage, be employed by or participate in or be
otherwise commercially involved with any person or entity doing business in the
manufacture, distribution and sale of any products or services similar or
competitive to those of Domtar.

 

13. For the term of this Agreement and for two (2) years after its termination,
the Consultant agrees to treat as secret and confidential and not at any time
for any reason to disclose or allow to be disclosed to any person, firm or
corporation or otherwise make use of or allow to be made use of any confidential
or proprietary information or relating to Domtar’s technology, processes,
business, strategies, finances or any such confidential information relating to
any affiliate, supplier or customer of Domtar, unless the information:

 

  a) is in the public domain as at the date of this Agreement or comes into the
public domain other than through breach of this Agreement or another agreement
to which Domtar is a party; or

 

Consulting Agreement  –  Marvin D. Cooper

   2



--------------------------------------------------------------------------------

  b) becomes known to the Consultant through a third party otherwise than
through a breach of this Agreement or another agreement to which Domtar is a
party.

 

13. The Consultant further acknowledges and agrees that in the event of a
violation of the covenants and agreements set forth in articles 10, 11 or 12
hereinabove, Domtar shall be authorized and entitled to obtain from any court of
competent jurisdiction preliminary and permanent injunctive relief and an
accounting of all profits and benefits arising out of such violation, which
rights and remedies shall be cumulative and in addition to any other rights or
remedies to which Domtar may be legally entitled.

 

14. The Consultant hereby acknowledges that he is a “specified employee” (within
the meaning of Section 409A of the US Internal Revenue Code (“Section 409A”).
Accordingly, notwithstanding anything to the contrary contained in this
Agreement, any payment required to be made to the Consultant hereunder upon or
following date of his “separation from service” (within the meaning of
Section 409A) shall be delayed until six months after such separation from
service (or, if earlier, upon the Consultant’s death) to the extent necessary to
comply with, and avoid imposition on Consultant of any tax penalty imposed
under, Section 409A USIRC. Should payments be delayed in accordance with the
preceding sentence, the accumulated payment that would have been made but for
the period of the delay shall be paid, in a single lump sum as soon as
administratively practicable following the six month anniversary of the
Consultant’s separation from service, and not later than 30 business days after
such six month anniversary.

 

15. Any notice or other communication related to this Agreement given by Domtar
to the Consultant or by the Consultant to Domtar shall be in writing and shall
be sent by registered mail or by courier to the addresses noted below or as
either party hereto may designate by prior written notice to the other:

 

Consultant:    [            ] Domtar:   

Domtar Corporation

395 de Maisonneuve Blvd. West

Montreal, Quebec H3A 1L6

Canada

Attention: General Counsel

 

15. Either party may terminate this Agreement for any reason by giving thirty
(30) days prior written notice to the other.

 

16. This Agreement contains the entire agreement of the parties and supersedes
any prior written or oral agreements respecting the subject matter hereof and
neither party shall be bound by any prior agreements.

 

17. The invalidity or unenforceability of any provision or part of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision or part thereof, and any such invalid provision or part thereof shall
be deemed to be severable.

 

18. This Agreement may not be assigned by the Consultant.

 

19. This Agreement shall be governed by the laws of the State of Delaware.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, this 6th
day of May, 2009.

 

Domtar Corporation     Consultant By:         By:             John D.
Williams/President and CEO     Marvin Cooper

 

Consulting Agreement  –  Marvin D. Cooper

   3